*1206OPINION.
Littleton:
In December, 1917, petitioner definitely determined that its plant, in which its operations were then being carried on, had served its usefulness and would have to be abandoned within ¡approximately two years. In addition, it determined that the sal*1207vage value of the entire properties was approxima'tly $20,000. The use of the properties was abandoned in June, 1920, and later, through the efforts of the local board of trade, they were sold for $20,000. The petitioner therefore was entitled to an obsolescence deduction over the period from January 1, 1918, to June 30, 1920, of the December 31, 1917, depreciated cost of its buildings and wharf.
Judgment for the 'petitioner. Order of re-determination will be entered on 15 days’ notice, under Rule 50.